DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-8, 10, 12-14, and 16-18 are pending in this application.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8, and 10, in the reply filed on October 20, 2022 is acknowledged.
Claims 12-14, and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 20, 2022.
Applicant’s election of the species (compound of Example 11): 
    PNG
    media_image1.png
    94
    183
    media_image1.png
    Greyscale
 is also acknowledged.  
The elected species represents a compound of formula (I):

    PNG
    media_image2.png
    104
    213
    media_image2.png
    Greyscale

wherein:
Q is O;
R1 is a saturated hydrocarbyl group wherein the hydrocarbyl is cyclic group which includes a N in its carbon skeleton (i.e., 
    PNG
    media_image3.png
    37
    58
    media_image3.png
    Greyscale
) substituted with methyl; 
R2 is a cyclic group which is 
    PNG
    media_image4.png
    90
    52
    media_image4.png
    Greyscale
; and
R3 is methyl.
	Applicant submits that claims 1-4, 6-8, and 10 read on elected species.
The guidelines in MPEP § 803.021 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.
The elected species was not found in the prior art and the search was expanded to the compounds of formula (I) wherein:
Q is O;
R1 is a saturated hydrocarbyl group wherein the hydrocarbyl is cyclic group which includes a N in its carbon skeleton (i.e., 
    PNG
    media_image3.png
    37
    58
    media_image3.png
    Greyscale
) substituted with methyl, or an unsaturated C6 cyclic hydrocarbyl group (i.e., 
    PNG
    media_image5.png
    44
    47
    media_image5.png
    Greyscale
); 
R2 is a cyclic group which is 
    PNG
    media_image4.png
    90
    52
    media_image4.png
    Greyscale
; and
R3 is methyl;
and art was found.  Claims 1-4, 6-8, and 10 read on the above expanded subgenus.  Claim 5 (in full) and claims 1-4, 6-8, 10 (all in part, other than the above expanded subgenus) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Improper Markush Grouping Rejection
	Claims 1-4, 6-8, and 10 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of formula (I) include different compounds for the different definitions of Q, R1, R2 and R3.  Each of the elements of structural formula (I) of instant claim 1 represent numerous possibilities.  For example, ‘R1 and R2 are defined to be a hydrogen or a saturated or unsaturated hydrocarbyl group’ and ‘R3 is defined to be a cyclic group substituted at the α-position’ and therefore, each of these represent various types of groups all of which may be further substituted.  Accordingly, each of the structures within formula (I) in itself are not asserted to give rise to the activity of the compounds represented by the formula (I).	
In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31(a)(1).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of formula (I) or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for a prodrug of a compound of formula (I).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.
The instant claim recites “A compound ... or a pharmaceutically acceptable salt, … or prodrug thereof” wherein there is insufficient description or enabling disclosure in the specification regarding the types of ‘prodrugs’ intended by the recitation.
The specification provides that “prodrugs are compounds which, when administered to a subject such as a human, are converted in whole or in part to a compound of the invention.  … Any of the compounds described herein can be administered as a prodrug to increase the activity, bioavailability, or stability of the compound or otherwise alter the properties of the compound.  Typical examples of prodrugs include compounds that have biologically labile protecting groups on a functional moiety of the active compound.  Prodrugs include, but are not limited to, compounds that can be oxidized, reduced, aminated, deaminated, hydroxylated, …” (see page 59).  The specification, however, does not provide what are some of the examples of the ‘compound that can be oxidized, reduced, aminated, deaminated, hydroxylated, etc. to provide the invention compound’, i.e., ‘prodrug’ intended by the recitation in instant claims to provide a compound of instant claims.  The instant claims recite ‘optionally substituted’ groups and therefore, include functional groups that can undergo hydrolysis.  However, the specification does not provide which compounds are “prodrugs” and which are not.  The specification does not provide any direction to one of ordinary skill in the art.
Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, and produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to predict drug metabolism 'de novo, this is still an experimental science.  For a compound to be a prodrug, it must meet three tests. It must itself be biologically inactive.  It must be metabolized to a second substance in a human at a rate and to an extent to produce that second substance at a physiologically meaningful concentration. Thirdly, that second substance must be biologically active. Thus, determining whether a particular compound meets these three criteria in a clinical trial setting requires a large quantity of experimentation.
A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term ‘prodrugs’ is quite broad.  A state of the art reference, Silverman (The Organic Chemistry of Drug Design and Drug Action) teaches many strategies for making prodrugs.  Among them are polymer-bound prodrugs (pages 369-374), acyclic prodrugs which form heterocyclic compounds in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  Applicant has neither described nor provided working examples for ‘prodrugs’ of the instantly claimed compounds as recited in instant claims.  In a clinical trial setting, it would require undue experimentation to determine whether or not a particular compound meets the criteria of a prodrug.
The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are further developed. Since, the prodrug concept is a pharmacokinetic issue, the lack of any standard pharmacokinetic protocol discussed in the last sentence of this paragraph is particularly relevant. Banker (Modem Pharmaceutics) in the first sentence, third paragraph on page 596 states that “extensive development must be undertaken” to find a prodrug.  A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.
Specification provides no description or support, as noted above, for compounds generically embraced by the claims would lead to desired prodrug of the compound having the structures depicted in claims.  The genus of structure(s) recited in instant claims embraces a large number of compounds, for which one has to find the appropriate ‘prodrugs’ and hence the scope of the claims is extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired prodrug of a compound embraced in the instant claims in view of the pertinent reference teachings.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Neill et al., WO 2017/140778.  The instant claims read on reference disclosed compounds.  See the compounds of Formula (I) at page 4 and the corresponding species at pages 22-26, 28-39, 41-45, 46-54, 55-56, 58-61, 68-70, the compounds of Examples 1-4 in Tables 1-2 (pages 113-114), Examples 5-40 in Table 3 (pages 116-124), etc.  Particularly see the compound of Examples 31, page 122 (structure depicted below for convenience).  The reference teaches a pharmaceutical composition comprising the reference disclosed compounds, see at page 81.

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 6-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14, 16-17, 19-21, and 23-25 of copending Application No. 17/267,791. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap the compounds of the reference claims.  The reference claims are drawn to compounds of formula (I), see the structural formula in claim 1; the subgeneric embodiments in claims 2-13; and the specific compounds recited in claim 14.  The compounds are taught to be useful as pharmaceutical agents, see claims 16-17, 19-21, and 23-25.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17, 19-20, 22-24, and 27-28 of copending Application No. 17/267,781. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap the compounds of the reference claims.  The reference claims are drawn to compounds of formula (I), see the structural formula in claim 1; the subgeneric embodiments in claims 2-16; and the specific compounds recited in claim 17.  The compounds are taught to be useful as pharmaceutical agents, see claims 19-20, 22-24, and 27-28.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4, 6-8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7-10, 12-13, 15-17, and 19-21 of copending Application No. 16/638,698. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims substantially overlap the compounds of the reference claims.  The reference claims are drawn to compounds of formula (I), see the structural formula in claim 1; the subgeneric embodiments in claims 2-4, 7-9; and the specific compounds recited in claim 10.  The compounds are taught to be useful as pharmaceutical agents, see claims 12-13, 15-17, and 19-21.  It would have been obvious to one having ordinary skill in the art at the time of the invention to select any of the compounds from the reference claims, including those instantly claimed, because the skilled artisan would have had the reasonable expectation that any of the species of the genus would have similar properties and, thus, the same use as taught for the genus as a whole i.e., as pharmaceutical therapeutic agents.  One of ordinary skill in the art would have been motivated to select the claimed compounds from the genus in the reference since such compounds would have been suggested by the reference as a whole.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

	Receipt is acknowledged of the Information Disclosure Statement filed on October 20, 2022 and a copy is enclosed herewith.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        

November 5, 2022	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 
        
        If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.
        
        If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.
        
        Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.